COX, Chief Judge
(concurring):
I write only because of the doomful, apocalyptic dissent of my learned colleague. This case is simple. The wife of a policeman who investigated the case was allowed to sit in judgment of the man her husband accused of committing the crime. I would allow neither the fox nor the vixen to guard the hen house.
With all due respect, we are not talking abstractly about a policeman or a policeman’s wife. We are talking about “the” policeman and “his” wife. See RCM 912(f)(1)(N), Manual for Courts-Martial, United States (1995 ed.).